Case 4:16-cv-00851-MAC-KPJ Document 41 Filed 04/15/21 Page 1 of 3 PageID #: 127




 UNITED STATES DISTRICT COURT                                    EASTERN DISTRICT OF TEXAS


 GILBERT DURAN, #09533-078                           §
                                                     §
 versus                                              §    CIVIL ACTION NO. 4:16-CV-851
                                                     §    CRIMINAL ACTION NO. 4:14-CR-53(9)
 UNITED STATES OF AMERICA                            §

                            MEMORANDUM OPINION AND ORDER

          In a motion to set aside judgment (#40), pro se Movant Gilbert Duran asks the Court to

 reconsider its Final Judgment dismissing his Motion to Vacate, Set Aside, or Correct a Sentence

 filed pursuant to 28 U.S.C. § 2255.

                             I. MOTION FOR RECONSIDERATION

          The Fifth Circuit has observed that “[a]ny motion that draws into question the correctness

 of a judgment is functionally a motion under Civil Rule 59(e), whatever its label.” Harcon Barge

 Co. v. D&G Boat Rentals, Inc., 784 F.2d 665, 669-70 (5th Cir. 1986) (en banc) (citing 9 Moore’s

 Federal Practice ¶ 204.12[1] at 4-67 (1985)). “Rule 59(e) serves the narrow purpose of allowing a

 party to correct manifest errors of law or fact or to present newly discovered evidence. . . .

 Reconsideration of a judgment after its entry is an extraordinary remedy that should be used

 sparingly.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (internal citations and

 quotations omitted). The Fifth Circuit recognizes that Rule 59(e) “favor[s] the denial of motions to

 alter or amend a judgment.” Southern Constructors Grp., Inc. v. Dynalectric Co., 2 F.3d 606, 611

 (5th Cir. 1993). The rule does not exist to be a vehicle for re-litigating old issues, presenting the case

 under new theories, obtaining a rehearing on the merits, or taking a “second bite at the apple.” Sequa

 Corp v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998). However, it allows a party to “question the

 correctness of a judgment.” Templet, 367 F.3d at 478. The rule for reconsideration of a final
Case 4:16-cv-00851-MAC-KPJ Document 41 Filed 04/15/21 Page 2 of 3 PageID #: 128




 judgment allows a court to alter or amend a judgment because of (1) an intervening change in

 controlling law, (2) the availability of new evidence not available previously, (3) the need to correct

 a clear error of law or fact, or (4) to prevent a manifest injustice. Schiller v. Physicians Res. Grp.,

 Inc., 342 F.3d 563, 567 (5th Cir. 2003).

                                          II. DISCUSSION

        The record shows that the United States Magistrate Judge issued a Report and

 Recommendation in which she recommended that Movant’s § 2255 motion be denied and

 dismissed with prejudice because the issues Movant raised were without merit (#35). Nineteen

 days later, having received no objections, this Court adopted the Report and Recommendation,

 denied Movant’s § 2255 motion, and dismissed the case (#36). Two days later, the Clerk of Court

 received Movant’s objections (#38).

        In the instant motion for reconsideration (#40), Movant complains that he did not receive

 the Report and Recommendation until March 18, 2020. The record confirms that Movant did not

 receive the Report until March 18, 2020 (#39); accordingly, Movant’s objections were timely filed

 as they were filed within fourteen days of receipt of the Report. As a result, the Court has

 conducted a de novo review of Movant’s objections. In his objections, Movant reurges that his

 guilty plea was invalid based on ineffective assistance of counsel. He mistakenly claims, however,

 that the Report states that he waived his ineffective assistance of claims. Movant is incorrect. The

 Report notes that Movant’s plea agreement included a waiver of most issues on appeal and on

 collateral review, but that he reserved the right to appeal the failure of the Court, after accepting

 the agreement, to impose a sentence in accordance with the terms of this agreement. The Report

 also notes that Movant reserved the right to appeal or seek collateral review of a claim of


                                                   2
Case 4:16-cv-00851-MAC-KPJ Document 41 Filed 04/15/21 Page 3 of 3 PageID #: 129




 ineffective assistance of counsel. After fully discussing the validity of Movant’s knowing and

 voluntary guilty plea, the Report also fully discussed Movant’s ineffective assistance of counsel

 claims and concluded that Movant failed to show that, but for counsel’s alleged deficient

 performance, the result of the proceeding would have been different. Strickland v. Washington,

 466 U.S. 668, 694 (1984). Movant fails to show the Report was in error or that his constitutional

 rights were violated.

         In sum, Movant fails to show an intervening change in controlling law, the availability of

 new evidence not previously available, the need to correct a clear error of law or fact, or the need

 to prevent a manifest injustice based on the dismissal of his case. Schiller, 342 F.3d at 567. He

 fails to show he is entitled to relief.

                                           III. CONCLUSION

         It is therefore ORDERED that Movant’s objections (#38) are OVERRULED. It is further

 ORDERED that Movant’s Motion to Alter or Amend Judgment (#40) is DENIED. All motions

 by either party not previously ruled upon are DENIED.

         SIGNED at Beaumont, Texas, this 15th day of April, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                  3
